Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered October 6, 1978, convicting him of attempted burglary in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, without a hearing, of defendant’s motion to dismiss the indictment on the ground that he was denied the right to a speedy trial. By order of this court dated November 19, 1979, the case was remitted to Criminal Term to hear and report on defendant’s motion to dismiss the indictment upon the ground of the denial to him of his right to a speedy trial, and the appeal has been held in abeyance in the interim (People v Marshall, 72 AD2d 799). Criminal Term has now complied and rendered a report in accordance therewith. Judgment affirmed. No opinion. Rabin, J. P., Gulotta, Margett and O’Connor, JJ., concur.